Exhibit 10.46

 

 

Dated:

2019

 

Mimecast Services Limited (1)

 

and

 

Heather Bentley (2)

 

 

Employment Contract

 

 

 

PARTIES

 

(1) MIMECAST SERVICES LIMITED incorporated and registered in England and Wales
with company number 04901524 whose registered office is at 1 Finsbury Avenue,
London, EC2M 2PF (the "Company"); and

(2) Heather Bentley of [gq31ote2nhmm000001.jpg] {the

"Employee" or "you")

 

AGREED TERMS

1. COMMENCEMENT AND TERM

1.1. The Company shall employ you and you shall serve the Company on the terms
of this agreement

("Agreement").

 

1.2. This Agreement will commence on 25 November 2019 and will continue in force
unless and until terminated by either party in accordance with the remaining
terms of this Agreement.

 

1.3. No previous employment counts as part of your continuous employment with
the Company.

 

2. JOB TITLE AND DUTIES

 

2.1. You are employed as SVP Customer Success and Support. Your job title may be
changed from time to time where the Company considers it reasonable or necessary
to do so.

 

2.2. Your duties include all work normally associated with your job title and
any specific duties which are assigned to you from time to time or contained in
any job description which may be issued to you. Your duties may be reasonably
modified as necessary to meet the needs of the Company's  business. The Company
has the right at any time and for any reason to reasonably vary, replace or
extend your job description and to change the person to whom you report.

 

2.3. You will initially report to Peter Bauer ("Line Manager") however, you may
be given instructions from any superior or director or other person as the
Company from time to time deems appropriate. It is a condition of your
employment that you are prepared to undertake reasonable duties other than those
for which you have been specifically engaged.

 

2.4. You shall not, without the Company's prior written consent:

 

 

•

be employed or engaged in any other business during the course of your
employment with the

Company; or

 

 

•

directly or indirectly, be concerned or interested in any trade, ousmess or
organisation insofar as such concern or interest may conflict with your duties
to the Company.

 

 

 

--------------------------------------------------------------------------------

 

If you think you may be in breach of lhis clause in respect of any commilmenl or
interests you must disclose this to the Company al lhe earliest available
opportunity. Consent will not be unreasonably withheld.

 

2.5. You agree to familiarise yourself and comply with the rules, policies and
procedures of me Company from time to lime in force (including, for the
avoidance of doubt, those mcludeo in your induction programme via our Learning
Management System as well as those on the Company's Intranet), although these do
not form part of your contract of employment, unless slated otherwise. /\ll
rules, policies and procedures can be found on the Company's intranet and are
also available from Human Resources. The Company has the right at any time and
for any reason lo withdraw, replace or change any rules, policies and procedures
that may be in place from lime lo lime. Breaching any rules, policies and
procedures may result in disciplinary action being taken against you. To the
extent that there is any conflict between lhe terms of this Agreement and any
rule, policy or procedure then lhe terms of this Agreement shall prevail.

 

2.6. All documents, manuals, hardware and software provided for your l!Se by the
Company, and any data or documents (including copies) proouced, maintained or
stored on the Company's computer systems or other electronic equipment
(including mobile phones and laptop computers), remain the property of the
Company.

 

3. HOURS AND PLACE OF WORK

 

3.1. Your normal working hours are 9 a.m. to s.o.m. Monday to Friday (with an
hour for lunch}, together with such additional hours as may be necessary for the
proper performance of your duties. However, start and finish times may be varied
by the Company to meet local operating requirements. You acknowledge that you
shall not receive further remuneration in respect of such additional hours of
work.

 

3.2. Your normal place of work is the Company's office at 1 Finsbury Avenue,
London, EC2M 2PF, out the Company may require you to work at any place within
Greater London on either a temporary or an indefinite basis for the proper
performance and exercise of your duties.

 

3.3. You agree to travel on any Company business (both within the United Kingdom
or abroad) as may be required for the proper performance of your duties,
however, you shall not be required to work outside of the United Kingdom for any
continuous period of more than a month.

 

3.4. You consent to the transfer of your employment under this Agreement to an
Associated Employer at any time during your employment, which may entail
reasonable relocation of your place of work.

 

3.5. You agree that you may work for more than an average of 48 hours a week
unless you notify the Company in writing at the time of signing this Agreement
that you do not wish to do so. If you change your mind about the agreement to
work for more than an average of 48 hours a week, you must give the Company
three months' notice in writing.

 

4. PROBATIONARY PERIOD

 

4.1. The first three months of your employment is a probationary period and your
employment may be terminated by either party during this period at any time by
giving one week's notice or by payment in lieu of such notice. The Company may,
at its discretion. extend the probationary period for up to a further three
months and if it shall fail to notify you either verbally or in writing that you
have successfully completed your probationary period, it will be treated as
having been extended for a further three months.

5. SALARY, BENEFITS & DEDUCTIONS

 

5.1. You are paid a gross salary of £225,000 per annum.

 

5.2. Your salary shall accrue from day to day and will be paid in twelve equal
monthly instalments. in arrears, on or about the last Friday of each calendar
month. This will be paid by way of bank credit transfer directly into your bank
or building society, after the deduction of tax and National Insurance
contributions and any other such deductions which are agreed or which the
Company is required by law to deduct. Although the Company will make all
reasonable, necessary arrangements to ensure that salaries are paid by their due
date, it cannot be held responsible for late payment of salaries in the event of
bank transfer delays.

 

 

--------------------------------------------------------------------------------

 

5.3. Your salary may be reviewed annually at the sole discretion of the Company
but a salary increase is not a contractual  entitlement. The Company is under no
obligation to award an increase following a salary review. There will be no
review of salary after notice has been given by either party to terminate your
employment nor will salaries be reviewed when employees are still within their
probationary period.

 

5.4. You will be eligible to participate in the Company's discretionary
corporate bonus scheme in accordance with the rules of the scheme as amended
from time lo time. The objective of the bonus scheme is to attract, motivate and
retain talented and effective staff. The maximum potential bonus for which you
will be eligible is 50% of your annum base salary, pro rated if you join part
was through a fiscal year. The Company will have absolute discretion over your
maximum potential bonus, targets set for each bonus period and the amount that
you would receive. The Company will inform you of the targets once they have
been set and of the amount you would receive if those targets were met. In
considering payment of any bonus the Company will take account of whatever
factors it considers appropriate which will include (but will not necessarily be
limited to) targets being met, company performance and your own individual
contribution and performance. If the Company makes any bonus payments to you
during your employment it shall not become obliged to make bonus payments in
future years. In any event, you will not, unless otherwise agreed at the sole
discretion of the Company, be eligible to receive a bonus if your employment has
terminated (for any reason) or if you are serving a period of notice (whether
given by you or the Company) at lhe lime that bonuses are paid. The Company
reserves the right to withdraw, replace or vary the scheme at any time.

 

5.5. You authorise the Company at any time during your employment or in any
event on the termination of your employment, to deduct from your salary payment
and any sums the Company is liable to pay lo you, any amount from lime to time
which you owe to the Company including but not limited to any outstanding loans,
advances, payments for excess holiday and overpayment of wages and you expressly
consent to any such deductions pursuant to Part 11 of the Employment Rights Act
1996.

 

5.6. You are eligible for membership of the Company's non contributory Private
Medical Insurance Scheme subject always to the rules of the scheme in place from
time to lime, and subject to you being eligible to participate in or benefit
from the scheme. The Company reserves the right to terminate its participation
in any private medical insurance scheme or substitute another scheme or alter
the benefits available under the scheme. This is a taxable benefit.

 

5. 7. All eligible employees will be automatically enrolled into the Group
Personal Pension Plan set up by the Company. New members of staff will be
automatically enrolled, providing they are eligible, after three months service
with the Company, but can elect to opt in sooner should they wish to do so.
Employees are required to contribute a minimum of 3.5% of their total pay and
the company will also pay 3.5% into their pension Plan. Entry to the Plan is by
default on the basis of salary exchange unless you opt out of

the salary exchange arrangements. Details can be obtained from HR and are
available on the Company's intranet.

 

6. HOLIDAYS

6.1. You shall be entitled to 25 days' paid holiday in each holiday year
together with the usual public holidays in England and Wales. The Company's
holiday year runs between 1 April and 31 March. If you work part-time, this
entitlement will be pro-rated as appropriate. If your employment commences or
terminates part way through a holiday year, your entitlement during that holiday
year shall be calculated

on a pro-rata basis rounded to the nearest half day.

 

6.2. You must give reasonable notice of proposed holiday dales which must be
agreed in advance with your Line Manager and in accordance with the Company's
holiday request procedures, in place from time to time. You may carry rorward
any unused holiday entitlement into the next holiday year, this is known as
overdue holiday. Any such overdue holiday carried forward must be taken within
the first 6 months of the following holiday year or such leave will be
forfeited. There will be no payment in lieu of overdue leave in any
circumstances.

 

6.3. You shall have no entitlement to any payment in lieu of accrued but untaken
holiday save on termination of your employment. If you have taken more than your
accrued entitlement, you will be required

 

--------------------------------------------------------------------------------

 

to reimburse the Company in respect of the excess days taken and the Company is
authorised to deduct the appropriate amount from any sums due to you. Subject to
clause 6.4 the amount of such payment in lieu shall be based on your entitlement
under clause 6. 1   for the leave year in which termination takes place and
shall be paid at the rate of 1/26Dth of your salary for each untaken day.

 

6.4. On termination of your employment, the Company may either require you lo
take any unused and accrued holiday entitlement during any notice period by
giving you at least one day's notice or make a payment in lieu of that
entitlement.

 

7. ABSENCE

 

7.1. If you are absent from work for any reason, you must notify your line
Manager of your absence and the reason for your absence by 9.15 a. m. or as soon
as possible on the first day of absence. If the absence is due to illness you
are required to give details of the nature of the illness and any indication
that can be given of your anticipated length of absence. Failure to do so may
result in disciplinary action or the withholding of sick pay.

 

7.2. In all cases of absence a self-certification form, which is available on
the Company's intranet or from Human Resources, must be completed on your return
to work and supplied to Human Resources. You must also register your absence on
the Intranet. The Company may take whatever steps it considers reasonably
necessary to verify that a self-certification form is accurate and valid.

 

7.3. For any period of incapacity due to sickness or injury which lasts for
seven consecutive days or more. a doctor's certificate stating the reason for
absence must be obtained at your own cost and supplied lo Human Resources.
Further certificates must be obtained if the absence continues for longer than
the period of the original certificate.

 

7.4. You agree to consent to a medical examination (at the Company's expense) by
a doctor or specialist nominated by the Company should the Company so require.
You agree that any report produced in connection with any such examination be
disclosed to the Company and the Company may discuss \he contents of the report
with the relevant doctor/specialist. Alternatively, you may be asked to obtain a
medical report from your GP or another person responsible for your clinical care
and to provide this lo the Company and to give permission to the Company  to
discuss the report with your GP or other person. The purpose of this report is
to ascertain medical opinion as to \he effects of any condition on your ability
to undertake your role and to highlight any reasonable adjustments for
consideration.

 

7.5. While the Employer will normally be sympathetic to cases of genuine
sickness, illness or accident, prolonged, persistent or regular absence may be
dealt with through the Company's Sickness and Health and/or disciplinary
procedure(s), in place from time to time. The Company reserves the right to
terminate employment on grounds of ill-health if you are no longer capable of
fulfilling the requirements of the role.

7.6. You shall abide by the Company's policies on sickness and incapacity as
communicated and as amended from time to time. Any abuse of the Company's
sickness and incapacity policies will result in disciplinary action being taken
against you. All policies referred to in this section can be found on the
Company's intranet ano are not incorporated into this Agreement by reference.

 

8. SICK PAY

 

8.1. You will be entitled to Company Sick Pay (being normal basic salary) for a
total of 10 days over 3 instances of sickness  in any 12 month rolling period.
Thereafter, you will be entitled to Statutory Sick Pay ("SSP") in accordance
with the rules laid down by law subject to meeting any qualifying conditions.
Company Sick Pay and SSP are paid conditional upon your compliance with the
Company's sickness absence procedures. Company sick pay is inclusive of any SSP
to which you may be entitled for those days.

 

8.2. Qualifying days for SSP purposes are defined as those days of the week on
which you are contracted to work. Should the Company, in its absolute judgement
make any discretionary payment in times of sickness. this includes any
entitlement to SSP.

 

 

--------------------------------------------------------------------------------

 

8.3. You will forfeit your entitlement to Company Sick Pay if you refuse to
attend a medical examination pursuant to clause 7.4 or if your incapacity has
been caused by participation in dangerous sports or activities. You may also
forfeit your entitlement to SSP if you fail to comply with the notification
procedures or if you make or produce any misleading or untrue statement or
document concerning your fitness for work.

 

8.4. You agree to repay the Company on request such sums as you may receive by
way of sick pay if you recover compensation and/or damages from any third party
including the Company as a consequence of your suffering illness and/or injury.

 

9. CONFIDENTIAL INFORMATION

 

9.1. Without prejudice to your common law duties, you shall not (except in the
proper course of your duties, as authorised or required by law or as authorised
by the Company) either during your employment or at any time after termination
of your employment (howsoever arising):

 

9.1.1. use any Confidential Information; or

 

9.1.2. make or use any Copies; or

 

9.1.3. disclose any Confidential tnformation to any person, company or other
organisation whatsoever.

 

9.2. The restriction in clause 9.1 does not apply to any Confidential
Information which is or becomes in the public domain other than through your or
any unauthorised disclosure.

 

9.3. You must familiarise yourself with any policy or procedure relating to the
Company's  information and its security and you shall be responsible for
protecting the confidentiality of the Confidential Information and shall:

 

9.3.1. use your best endeavours to prevent the use or communication of any
Confidential Information by any person. company or organisation (except in the
proper course of your duties, as required by law or as authorised by the
Company); and

 

9.3.2. inform the Company immediately on becoming aware, or suspecting, that any
such person, company or organisation knows or has used any Confidential
Information.

9.4. All Confidential Information and Copies shall be the property of the
Company and on termination of your employment. or at the request of the Company,
you agree that you will:

 

9.4.1. hand over all Confidential Information or Copies to the your Line Manager
or Human Resources;

 

9.4.2. forward a copy to us and then irretrievably delete any Confidential
Information stored on any magnetic or optical disk or memory, including personal
computer networks, personal e-mail accounts or personal accounts on websites,
and all matter derived from such sources which is in his possession or under
your control outside the Company's premises; and

 

9.4.3. provide a signed statement that you have complied fully with your
obligations under this clause 9.

 

9.5. Any breaches of this clause 9 will render you subject to disciplinary
action, including, but not limited to summary dismissal. However, nothing in
this clause 9 shall prevent you from disclosing information which you are
entitled to disclose under the Public Interest Disclosure Act 1998, provided
that the disclosure is made in accordance with the provisions of that Act and
you have complied with the Company's policy from time to time in force regarding
such disclosures.

 

10. INTELLECTUAL PROPERTY

 

10.1. You acknowledge that all Employment IPRs. Employment Inventions and all
materials embodying them shall automatically belong to the Company to the
fullest extent permitted by law.

 

--------------------------------------------------------------------------------

 

 

10.2. You hereby assign as appropriate and to the fullest extent permitted by
law all existing and future rights {including Employment IPRs), titles and
interests in all Employment Inventions to the Company. To the extent that they
do not vest in the Company automatically, you hold them on trust for the
Company.

 

10.3. You undertake to use your best endeavours to execute all documents and do
all acts both during and after your employment by the Company as may, in the
opinion of the Company, be necessary or desirable to vest the Employment I PRs
in the Company, to register them in the name of the Company and to protect and
maintain the Employment IPRs and the Employment Inventions anywhere in the
world. Such documents may, at the Company's request, include waivers of all and
any statutory moral rights relating to any copyright works which form part of
the Employment IPRs. The Company agrees to reimburse your reasonable expenses of
complying with this clause 10. 3.

 

10.4. You agree to give all necessary assistance to the Company to enable it to
enforce its Intellectual Property Rights against third parties, to defend claims
for infringement of third party Intellectual Property Rights and to apply for
registration of Intellectual Property Rights, where appropriate throughout the
world, and for the full term of those rights.

 

10.5. Notwithstanding the foregoing, this Agreement does not obligate you to
assign to the Company any invention which, in the Company's reasonable judgment
is: (i) developed entirely on your own time; (ii) developed without the use of
any Company resources; and (iii) unrelated to the business efforts or research
and development efforts in which the Company is engaged or reasonably could be
expected  to engage in during your employment with the Company. However. you
will promptly disclose to the Company any such inventions for the purpose of
determining whether they qualify for such exclusion.

 

10.6. To preclude any possible uncertainty, you agree that you have set forth on
Exhibit A attached hereto a complete list of inventions (including any issued or
pending patents for which you are named as an inventor) that you (alone or
jointly with others) have conceived or developed or began developing prior to
your employment with the Company which you consider to be your property or the
property of third parties and that you wish to have excluded from the scope of
this Agreement ("Prior Inventions"). If, in the course of your employment with
the Company, you incorporate a Prior Invention into a Company product, service,
process, machine, or other work done for the Company, you hereby grant to the
Company a nonexclusive, royalty-free, paid-up, irrevocable, worldwide license to
make, have made, modify, use, sell,

offer for sale and import such Prior Invention. Notwithstanding the foregoing,
you will not incorporate, or permit to be incorporate Prior Inventions in any
Employment Invention.

 

11. TERMINATION OF EMPLOYMENT

 

11.1. During your probationary period (including any period by which your
probationary period is extended), your employment may be terminated at any time
by the Company giving one week's notice in writing.

 

11.2. Subject to the provisions regarding earlier termination contained in this
Agreement and following successful completion of your probationary period, this
Agreement shall continue until terminated by either party giving one months'
notice in writing to the other in the first 4 years of employment and thereafter
one week's notice for each complete  year of employment up to a maximum of 12
weeks after

12 or more complete years of employment.

 

11.3. Notwithstanding clause 11.2, the Company may (in its sole and absolute
discretion) terminate your employment al any lime and with immediate effect by
making you a payment in lieu of all or part of your notice period consisting
your basic salary only, less the usual tax and national insurance contributions.

 

11.4. You will have no right to receive a payment in lieu of notice unless the
Company has exercised its discretion in clause 11.3 above. Nothing in this
clause 11 shall prevent the Company from terminating your employment and
electing not to make you any payment in lieu of notice.

 

 

--------------------------------------------------------------------------------

 

11.5. If at any lime either you or the Company gives notice of termination of
this Agreement then the Company may in its absolute discretion place you on
garden leave during your notice period. During any period of garden leave the
Company will be under no obligation to provide any work for you and you will
have no right to perform any duties or services for the Company or any member of
the Group. The Company will be entitled to exclude you from any premises of the
Company or any other member of the Group and to require you lo resign from any
or all offices of the Company and of any member of the Group. You must also
comply with any conditions laid down by the Company including but not limited to
the prohibition of any contact and/or dealings between you and the customers,
clients, suppliers, employees, agents, distributors and/or consultants of the
Company or any member of the Group but for the avoidance of doubt you will
remain an employee and remain bound by all your obligations (except those from
which you are explicitly released) and be entitled to all your remuneration and
benefits in this Agreement.

 

11.6. The Company may also terminate your employment at any time with immediate
effect without notice and without payment in lieu of notice if you:-

 

11.6.1. are guilty of gross misconduct or commit any material or (after warning)
repeated or continued breach or non-observance of your obligations to the
Company (whether under this Agreement or otherwise) or if you refuse or neglect
to comply with any reasonable and lawful directions of the Company; and/or if
you

 

11.6.2. are guilty of any fraud or dishonesty or act in a manner which in the
opinion of the Company

brings or is likely lo bring you or the Company into disrepute or is materially
adverse to the interests of the

Company; and/or if you

 

11.6.3. are found guilty of having committed a criminal offence other than minor
road traffic offences for which no custodial penalty is imposed.

 

11.7. The rights of the Company under clause 11.6 are without prejudice to any
other rights that it might have at law to terminate your employment or to accept
any breach by you of this Agreement as having brought this Agreement to an end.
Any delay by the Company in exercising its rights to terminate shall not
constitute a waiver thereof.

12. OBLIGATIONS UPON TERMINATION

 

12.1. On termination of your employment (howsoever arising) you will:

 

12.1.1. immediately deliver to the Company all documents, books, materials,
records, correspondence, papers and information (on whatever media and wherever
located and including any copies or notes relating to it) relating to the
business or affairs of ils business contacts, any keys or keycards, and any
other property of the Company including any laptop computer, mobile phone,
blackberry or other electronic device which is in your possession or under your
control;

 

12.1.2. forward a copy to us and then irretrievably delete any information
relating to the business of the Company stored on any magnetic or optical disk
or memory and all matter derived from such sources which is in your possession
or under your control outside the Company's premises;

 

12.1.3. provide us with details on request of any passwords or passcodes used by
you; and

 

12.1.4. if requested to do so by the Company provide a signed statement that you
have complied fully with your obligations under this clause 12. 1.

 

12.2. On termination of your employment howsoever arising you shall not be
entitled to any compensation for the loss of any rights or benefits under any
share option, bonus, long-term incentive plan or other profit sharing scheme
operated by the Company in which you may participate.

 

12.3. If your employment is terminated at any time in connection with any
reconstruction or amalgamation of the Company whether by winding up or otherwise
and you receive an offer of employment (on terms no less favourable overall than
the terms of this Agreement) from an undertaking involved in or resulting from
such reconstruction or amalgamation you will have no claim whatsoever against
the Company arising out of or connected with such termination.

 

 

--------------------------------------------------------------------------------

 

13. RETIREMENT

 

13.1. Subject to the provisions regarding earlier termination contained in this
Agreement, this Agreement shall terminate on the date that you reach age 65
(subject to any statutory procedures applicable on retirement and in accordance
with any applicable Retirement Policy set out by the Company from time to time)
or such age as may from time to time be determined by the Company as the normal
retirement age.

 

14. DISCIPLINARY AND GRIEVANCE PROCEDURES

 

14.1. You are subject to the Company's Disciplinary and Grievance procedures,
copies of which are available from Human Resources and on the Company's
Intranet. These procedures do not form part of your contract of employment and
the Company reserves the right to replace or amend these procedures from time lo
lime lo improve clarity, reflect best practice or keep in line with changing
legislation.

 

14.2. If you wish to appeal against a disciplinary decision you may appeal in
writing in accordance with the Company's Disciplinary procedure in place from
lime to time.

 

14.3. You may be suspended  al any time during any period in which the Company
is carrying out a disciplinary investigation into any alleged acts or defaulls.
During any period of suspension you shall continue to receive your salary and
contractual benefits for a period of up to 20 working days, or such longer
period as shall reasonably be necessary to conclude the investigation.

 

14.4. If you wish to raise a grievance, you may apply in writing to your Line
Manager in accordance with the Company's Grievance procedure.

15. COLLECTIVE AGREEMENT

 

15.1. There is no collective agreement in force which directly affects your
employment.

 

16. HEALTH AND SAFETY

 

16.1. The Company will take all reasonable steps to ensure your health and
safety and welfare while al work. You must comply with any rules or regulations
made from time to time by the Company for Ille health safety and welfare of its
employees and familiarise yourself with such rules or regulations including the
Health and Safety Policy and the Company's Health and Safety Manual which is
available on the Company's Intranet. This policy/manual is for information
purposes and does not incorporate into this agreement by reference.

 

16.2. You must also take care of your own health and safely and that of your
colleagues or others who may be affected by your acts or omissions at work. You
must inform your Line Manager or a member of Human Resources if you feel that
your health is affected by any work-related issue.

 

16.3. Wilful breaches of U1e Company's Health and Safely policies will be dealt
with through the

Company's Disciplinary procedure.

 

17. STATUTORY LEAVE ENTITLEMENT

 

17.1. Employees who are eligible for maternity, paternity, parental or adoption
leave will be given those statutory rights which are, from time to time, in
force.

 

17.2. Should you be eligible for, and wish to take, maternity, paternity,
parental or adoption leave, please consult the Company's policies and procedures
for further details. These can be found on the Company's intranet and provide
information and guidance, in place from time to time, but is not legally
binding.

 

 

--------------------------------------------------------------------------------

 

18. E-MAIL ANO INTERNET

 

18.1. Telephone calls made and received by you using the Company's equipment,
use of the email system to send or receive business or personal correspondence
and use of the Internet may be monitored andlor recorded by the Company for the
purposes of ensuring appropriate use, including

(without limitation) compliance with the Company's policies, assisting in the
investigation of wrongful acts, complying with legal obligations and finding or
retrieving lost messages. You acknowledge that the

content of any communications using the Company's systems or anything stored on
such systems will not be private and confidential to you but will belong to the
Company and that such systems should be used for business purposes.

 

18.2. Further details are contained in the Company's policies regarding email
and internet usage, copies of which can be found on the Company's intranet. Any
breach of the Company's email and internet policies will resu It in disciplinary
action being taken against you.

 

19. DATA PROTECTION

 

19.1. You consent lo the Company processing data relating to you for legal,
personnel, administrative and management purposes and in particular to the
processing of any sensitive personal data (as defined in the Data Protection Act
1998) relating to you including, as appropriate:

 

19.1.1. information about your physical or mental health or condition in order
to monitor sick leave and take decisions as to your fitness for work;

 

19.1.2. your racial or ethnic origin or religious or similar beliefs in order to
monitor compliance with equal opportunities legislation;

19.1.3. information relating to any criminal proceedings in which you have been
involved for insurance purposes and in order to comply with legal requirements
and obligations to third parties.

 

19.2. If the Company deems it necessary it may make such information available
lo those who provide products or services to the Company (such as advisers and
payroll administrators), regulatory authorities, potential or future employers,
governmental or quasi-governmental organisations and potential

purchasers of the Company or the business in which you work.

 

19.3. You consent to the transfer of such information to the Company's  business
contacts outside the European Economic Area in order to further its business
interests even where the country or territory in question does not maintain
adequate data protection standards.

 

19.4. You are responsible for informing the Company of all changes to your
personal data, including but not limited to your name, address, marital status,
contact details and next of kin. You shall also use reasonable endeavours to
ensure that any personal data of other employees, including that which you may
use or access during the Employment or in accordance with your duties and
responsibilities, is kept secure from unauthorised access or disclosure and must
not be discussed or disclosed except in accordance with the Company's Data
Protection Policy and the Data Protection Act 1998 and as amended.

 

19.5. Please familiarise yourself with the Company's Data Protection Policy
which contains furtller details relating to data protection. All Company polices
can be found on the Company's intranel and are not incorporated by references
into this agreement.

 

20. RESTRICTIVE COVENANTS

 

20.1. In this clause:

 

"Client" means any Person who at any time during the Relevant Period was a
client of the Company or any Relevant Group Company:

 

 

--------------------------------------------------------------------------------

 

 

•

With whom you had material dealings or for whom you had responsibility on behalf
of the Company or any Relevant Group Company at any time during the Relevant
Period; or

 

 

•

in respect of whom you obtained or otherwise received confidential information;

 

"Directly or Indirectly" means directly or indirectly on either your own account
or in conjunction with or on behalf of any other Person;

 

"Key Person" means any individual:

 

 

•

who at any time during tile Relevant Period was engaged or employed as an
employee, director or consultant by the Company or any Relevant Group Company
(other than an individual in business on his/her own account providing
professional independent advisory services to us or any Relevant Group Company);

 

 

 

•

with whom you worked to a material extent or for whom you had managerial
responsibility at any time during the Relevant Period; and

 

 

 

•

who was employed or engaged during the Relevant Period in a senior. sales,
marketing, financial, managerial, professional or equivalent capacity;

 

 

"Materially Involved" means Directly or Indirectly employed or engaged by or
interested in, other than as a shareholder of up to 3% of the issued shares of
any company  listed on any recognised investment exchange for the purposes of
investment only, where recognised investment exchange has the meaning given in
section 285 of the Financial Services and Markets Act 2000;

"Person" means individual, firm, company, association, corporation or other
organisation;

"Prospective Client" means any Person who at any time during the Relevant Period
had Relevant Discussions in which you were materially involved, for which you
had responsibilities or about which you obtained or otherwise received
confidential information;

 

"Relevant Discussions" mean any discussion, pitch, tender, presentation,
negotiation or invitation to enter into or participate in any discussion, pitch,
tender, presentation or negotiation, with the Company or any Relevant Group
Company, with a view to receiving services from us or any Relevant Group
Company;

 

"Relevant Group Company" means any Group Company for which you carried out work
or had responsibility during the Relevant Period;

 

"Relevant Period" means the period of 12 months prior to the Termination Date;

 

"Restricted Arca" means the United Kingdom and any other territories or
countries for which you had responsibility or in respect of which your duties
for the Company or any Relevant Group Company were materially involved at any
time in the 24 months immediately prior to the Termination Date;

 

"Restricted Products and Services" means any products or services which compete
with or are of the same or similar kind as any products or services:

 

 

•

provided by the Company or any Relevant Group Company in the ordinary course of
its or their business during the Relevant Period; and

 

 

 

•

in respect of which you were directly concerned, were materially involved or had
responsibility during the Relevant Period or about which you obtained or
otherwise received confidential information;

 

 

 

--------------------------------------------------------------------------------

 

20.2 In order to protect the Company's and any Relevant Group Company's
confidential information, trade secrets, goodwill, customer/client base,
potential customer/client base, other business connections and stable workforce,
you agree to be bound by the restrictions set out below.

 

20.3 For a period of 6 months immediately following the Termination Date you
will not either Directly or Indirectly without written consent from the Company:

 

20.3.1 in competition with the Company or any Relevant Group Company be
Materially Involved with any Person providing Restricted Products and Services
within the Restricted Area;

 

20.3.2 encourage or try to encourage any Client or any Prospective Client either
not to give custom or to take custom away from the Company or any Relevant Group
Company;

 

20.3.3 in competition with the Company or any Relevant Group Company either:

 

20.3.3.1 solicit or try to solicit the custom of any Client or any Prospective
Client with a view to supplying that Client or Prospective Client with
Restricted Products and Services; and/or

 

20.3.3.2 supply Restricted Products and Services to any Client or any
Prospective Client;

 

20.3.4 entice away or try to entice away from the Company or any Relevant Group
Company any KeyPerson and/or;

 

20.3.5 employ or enter into partnership or association with or retain the
services of any Key Person or offer to do so;

 

20.4 You undertake that if you receive an offer of employment or engagement with
a Person other than the Company or any Group Company during lhe period for which
the restrictions set out above remain in force, you will immediately provide
that Person with a complete copy of this clause and the relevant definitions.

 

20.5 You agree that the Company is entering into lhe above restrictions and all
relevant definitions for its own benefit and as trustee for each Relevant Group
Company.

 

20.6 Any period during which you are required by the Company to remain on garden
leave shall be deducted from each of the period of restriction referred in
clause 20. 3 above.

 

21. AMENDMENTS

 

21.1. The Company is entitled to introduce or make reasonable changes to your
tenns of employment from time to time by notifying you of such in writing either
by way of an individual notice or a general notice to all employees.

 

22. THIRD PARTY RIGHTS

 

22.1. Any Group Company may enjoy the benefit and enforce the terms of this
Agreement in accordance with the Contracts (Rights of Third Parties) Act 1999
(lhe "Act"), but otherwise the Act shall not apply lo this Agreement. No person
other than you and the Company shall have any rights under this Agreement and
this Agreement shall not be enforceable by any person other than you and the
Company.

 

23. ENTIRE AGREEMENT

 

23.1. This Agreement supersedes all previous agreements and discussions between
you and the Company and forms the entire agreement between you and the Company
in respect of your terms of employment save for the offer letter from the
Company to you dated 11/1 0/2019 which shall be read in conjunction with this
Agreement (although in the event of a conflict the terms of this Agreement shall
prevail).

 

 

--------------------------------------------------------------------------------

 

24. NOTICES

 

24.1. Any notice to be given under this Agreement shall be in writing. Notices
may be given by either party by personal delivery or post or by fax addressed to
the other party at (in the case of lhe Company) its registered office for the
time being and {in your case) either to your address shown in this Agreement or
to your last known address and shall be deemed to have been served at the lime
at which it was delivered personally or transmitted or, if sent by post, would
be delivered in the ordinary course of post. For the avoidance of doubt, no
notices may be served by email except with the written consent of the other
party.

 

25. GOVERNING LAW

 

25.1. This Agreement and any dispute or claim arising out of or in connection
with it or its subject matter or formation (including non-contractual disputes
or claims) shall be govemed by and construed in accordance with English law.

 

25.2. The parties irrevocably agree that the courts of England and Wales shall
have exclusive jurisdiction to settle any dispute or claim that arises out of or
in connection with this Agreement or its subject matter or formation (including
non-contractual disputes or claims).

 

26. MISCELLANEOUS

 

26. 1. Unless otherwise specified, references to any enactment shall be
construed as references to such enactment as, from time to time. amended or
re-enacted or as its application is modified by other provisions (whether before
or after the date of this Agreement) and to any previous enactment consolidated
in it and to any regulation or order made under il.

 

26.2. Unless the context otherwise  requires in this Agreement words denoting
the singular shall include the plural, and vice versa, and words denoting any
gender shall include all genders.

 

26.3. Unless otherwise stated any phrase introduced by the terms "including",
"include", "in particular" or any similar expression shall be construed as
illustrative and shall not limit the sense of the words preceding those terms.

 

26.4. The clause headings in this Agreement are for the convenience of the
parties only and shall not affect its interpretation in any way.

 

27. DEFINITIONS

 

 

27.1. In this Agreement the following terms have the following meaning:

 

"Associated

Employer"

 

has the meaning given to it in the Employment Rights Act 1996.

 

 

 

118oard11

 

means the board of directors of the Company (including any committee of the
board duly appointed by it).

 

 

 

"Confidential

Information"

 

means information in whatever form (including, without limitation, in written,
oral, visual or electronic form or on any magnetic or optical disk or memory and
wherever located) relating to the business, clients, customers, prospective
clients and customers, products, affairs, business plans, marketing strategies
and finances of the Company or any Group Company which is confidential to the
Company or any Group Company and trade secrets including, without limitation,
technical data and know-how relating to the business of the Company or of any
Group Company or any of its suppliers, clients, customers, agents, distributors,
shareholders or management, including (but not limited to) that you create,
develop, receive or obtain in connection with your employment, whether or not
such information (if in anything other than oral form) is marked confidential.

 

 

 

 

--------------------------------------------------------------------------------

 

"Copies"

 

means copies or records of any Confidential Information in whatever form
(including, without limitation, in written, oral, visual or electronic form or
on any magnetic or optical disk or memory and wherever located) including,
without limitation, extracts, analysis, studies, plans, compilations or any
other way of representing or recording and recalling information which contains,
reflects or is derived or generated from Confidential Information.

 

 

 

"Employment

Inventions"

 

means any Invention which is made wholly or partially by you al any time during
lhe course of your employment with the Company (whether or not during working
hours or using Company premises or resources, and whether or not recorded in
material form).

 

 

 

"Employment IPRs"

 

means Intellectual Property Rights created by you in lhe course of your
employment with the Company (whether or not during working hours or using
Company premises or resources).

 

 

 

"Group Company"

 

means the Company, any company of which it is a subsidiary (its holding company)
from time lo time and any subsidiaries of the Company or of any such holding
company from time lo time. Subsidiary and holding company shall have the
meanings given in s.1159 of the Companies Act 2006.

 

 

 

"Incapacity" "Intellectual

Property Rights"

 

means any sickness or injury which prevents you from carrying out your duties.
means patents, petty patents. rights to inventions, copyright and related
rights, trade marks, service marks, brand and trade names and domain names,
rights in get-up, rights in goodwill or to sue for passing off, rights in any
compilation of data, unfair competition rights, rights in designs, rights in
computer software, database rights. topography rights, rights in confidential
information (including know-how and trade secrets) and any other intellectual
property rights, in each case whether registered or unregistered and including
all applications (or rights to apply) for, and renewals or extensions of, such
rights and all similar or equivalent rights or forms of protection which subsist
or will subsist now or in the future in any part of the world.

 

 

 

"Invention":

 

means any invention, idea, discovery, development, improvement or innovation,
whether or not patentable or capable of registration, and whether or not
recorded in any medium.

 

 

 

"Termination"

 

means the termination of your employment with the Company however caused
including, without limitation, termination by the Company in repudiatory breach
of contract.

 

Vice President, Talent Acquisition

SIGNED for and on behalf of the Mimecast Services Limited: Oate:4 November 2019

 

SIGNED and Acknowledged by Employee:

 

I acknowledge that I have read and accept the terms and conditions detailed in
this Agreement as being my contract of employment with the Company.

 

I consent to the deductions from my pay referred to in section 5 of this
Agreement.

 

I consent to the Company processing my personal and sensitive data for the
purposes set out in section

19 of this Agreement.

 

 

 

Name

 

Heather Bentley

[gq31ote2nhmm000002.jpg]

 

 

Exhibit A: Prior Inventions

 

 